Citation Nr: 0000119	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral renal calculi, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned a 30 percent 
disability rating for service-connected bilateral renal 
calculi.

In November 1998, the Board remanded this case to the RO.  
The veteran's representative has requested that the case 
again be remanded.  The Board also finds that it is again 
necessary to remand this claim.  In essence, the RO has not 
substantially complied with the directives of the Board's 
previous remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The prior remand specifically instructed the RO to provide 
the veteran a VA examination which included findings 
sufficient to evaluate his disability under all criteria in 
38 C.F.R. § 4.115a and under 38 C.F.R. § 4.104, Diagnostic 
Code 7101. The examiner was requested to indicate whether or 
not the veteran had constant albuminuria with some edema, or 
definite decrease in kidney function, or hypertension with 
diastolic pressure predominantly 120 or more.  However, no 
blood pressure readings were provided on examination.  Nor 
did the examiner report any findings concerning the presence 
or absence of albuminuria.  Accordingly, the examination is 
inadequate for rating purposes and the claim must be 
remanded.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for 
service-connected bilateral renal calculi 
and hypertension since 1999.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the Charleston, South Carolina, VA Medical 
Center.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral renal 
calculi.  A series of blood pressure 
readings should be taken.  The 
examination report must include findings 
sufficient to evaluate the veteran's 
disability under all criteria in 38 
C.F.R. § 4.115a and under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The 
examiner should indicate whether the 
veteran has any of the following:

Constant albuminuria with some edema; or 
definite decrease in kidney function; or 
hypertension with diastolic pressure 
predominantly 120 or more; or persistent 
edema and albuminuria with BUN 40 to 
80mg%; or, 80 creatinine 4 to 8mg%; or, 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; or the 
need for regular dialysis; or preclusion 
of more than sedentary activity from one 
of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or 
other organ systems, especially 
cardiovascular. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


